Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  April 30, 2010                                                                           Marilyn Kelly,
                                                                                               Chief Justice

  139647                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                      Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
                                                                                     Stephen J. Markman
  MOHAMED MAWRI,                                                                     Diane M. Hathaway,
          Plaintiff-Appellant,                                                                      Justices

  v                                                       SC: 139647
                                                          COA: 283893
                                                          Wayne CC: 06-617502-NO
  CITY OF DEARBORN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  December 18, 2009. The application for leave to appeal the August 6, 2009 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.

         HATHAWAY, J. (dissenting).

         I respectfully dissent from the majority’s order vacating leave to appeal. I believe
  that the Court of Appeals erred in its decision and that this case warrants review by this
  Court.

         This case arises out of injuries sustained in a fall on a sidewalk under the
  jurisdiction of the city of Dearborn. Plaintiff fell and injured his hip on March 2, 2006 as
  a result of an alleged defect in the sidewalk. Plaintiff’s attorney sent a letter notifying
  the city of the defect and the injury within the 120-day time period provided in MCL
  691.1404(1). The letter, however, refers to the location of the defect as being “in the
  area of 5034 Middlesex” rather than stating 5026 Middlesex, a location, which according
  to the city of Dearborn’s Department of Public Works inspection report is a mere 15 feet
  away. The parties do not dispute that the actual location of the defect was 5026
  Middlesex and that the plaintiff was injured at 5026 Middlesex. Moreover, no one
  disputes that the city of Dearborn had actual notice of the defect and recognized and
  repaired the defect before receipt of plaintiff’s timely notice. Thus, plaintiff’s notice
                                                                                          2

ostensibly contains a minor technical error.1 The Court of Appeals held that because
plaintiff’s pre-suit notice contained this error the notice did not meet the requirements of
MCL 691.1404(1), and accordingly remanded plaintiff’s case to the trial court for entry
of summary disposition in favor of the defendant.

       I believe the Court of Appeals erred in its decision. Under the facts of this case,
the city of Dearborn had sufficient notice of the defect to satisfy the purposes of the
notice requirement contained in MCL 691.1404(1).

       The primary purpose of any notice statute is to provide timely notice to a
defendant prior to suit.2 That objective was met in this case. The opinion of the Court of
Appeals focuses on form rather than on the meaningful substantive requirements of MCL
691.1404(1). We recently addressed a similar pre-suit notice requirement in Bush v
Shabahang, 484 Mich 156 (2009), and held that defects in a statutorily mandated pre-suit
notice of intent in medical malpractice cases can be disregarded or cured by amendment
under MCL 600.2301 as long as the plaintiff makes a good-faith attempt to comply with
the notice provision.

        MCL 600.2301 provides:

                The court in which any action or proceeding is pending, has power
        to amend any process, pleading or proceeding in such action or proceeding,
        either in form or substance, for the furtherance of justice, on such terms as
        are just, at any time before judgment rendered therein. The court at every
        stage of the action or proceeding shall disregard any error or defect in the
        proceedings which do not affect the substantial rights of the parties.
        [Emphasis added.]

       I see no reason why MCL 600.2301 should not apply to the notice requirement in
the present case for the same reasons expressed in Bush. Here the plaintiff made a good-
faith attempt to notify the defendant in a timely manner but the notice contained an
ostensible defect. The defendant, however, had actual notice of the defect on a timely
basis and accordingly no substantial right of any party was affected. Because § 2301
mandates that the court “shall disregard any error or defect in the proceedings which do
not affect the substantial rights of the parties,” the Court of Appeals was required to
disregard this minor technical defect.



1
  I have a difficult time understanding why a location a mere 15 feet away is not, as the
plaintiff’s letter states, “in the area of 5034 Middlesex.”
2
    Bush v Shabahang, 484 Mich 156 (2009).
                                                                                                              3


       Accordingly, I would vacate the decision of the Court of Appeals and remand this
case to the trial court for further proceedings.

      KELLY, C.J., joins the statement of HATHAWAY, J.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 30, 2010                      _________________________________________
       0427                                                                 Clerk